Motion of the Special Master for interim fees and expenses granted, and the Special *934Master is awarded $75,973.75 for the period November 1, 1989, through September 16, 1990, to be paid by the parties as follows: 40 percent by Kansas, 40 percent by Colorado, and 20 percent by the United States.
[For earlier order herein, see, e. g., 493 U. S. 989.]
Justice Blackmun.
It seems to me that some aspects of the fees and expenses now requested by the Special Master come close — if they do not exceed — the limits of allowability. See the dissents in Louisiana v. Mississippi, 466 U. S. 921 and 923 (1984), and Texas v. New Mexico, 475 U. S. 1004 (1986). As was there pointed out, fees and expenses charged by a Special Master, when allowed by this Court, represent our assurance to the parties that the charges are reasonable and proper. A party’s consent to the allowance of fees and expenses does not absolve this Court of its duty to make that determination. With a distinct lack of enthusiasm for the Court’s present order allowing fees and expenses that appear to be escalating in this case as to both amounts and personnel, inasmuch as no party has noted an objection on this particular occasion, I do not yet formally dissent.